UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21890 Keystone Mutual Funds (Exact name of registrant as specified in charter) 7101 West 78th Street, Suite 201, Bloomington, MN 55439 (Address of principal executive offices) (Zip code) Andrew Wyatt Cornerstone Capital Management, Inc. 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Name and address of agent for service) (952) 224-7071 Registrant's telephone number, including area code Date of fiscal year end: 6/30/08 Date of reporting period:12/31/07 Item 1. Report to Stockholders. February 8, 2008 Dear Shareholders, It isnot uncommon to hear “small craft advisories” in the weather report nearlarge bodies of water due to the onset ofstormy weather in the vicinity. Thesesmallcraft advisories always precede a hurricane, but they do not always indicate that a hurricane is going tohit head on. Hurricane movement can be unpredictable, leading to large areas being put under warnings. Even so, watercraft generally clear the area and individuals take cover on higher ground. The volatility of the US equity market in recent months is in some ways comparable to thechoppiness of coastal waters in the possible path of a building hurricane. Investorsentiment has bobbed up and down in the choppy waters caused by the building stormin the credit markets. Rising default rates on asset backedsecurities, leading to lowerloan origination volumes and higher credit costs, have been shrinking profit margins for lenders and slowing economic activity. Rising energy prices and slowing job growth continue to pressure consumer spending.
